Exhibit Conference Call Transcript CAT - Q2 2008 Caterpillar Inc. Earnings Conference Call Event Date/Time: Jul. 22. 2008 / 11:00AM ET CONFERENCE CALL PARTICIPANTS >>Mike DeWalt >>Dave Burritt >>David Raso >>Jim Owens >>Daniel Dowd >>Ann Duignan >>Ed Rapp >>Jamie Cook >>Robert Wertheimer >>Seth Weber >>Terry Darling >>Robert McCarthy >>Alexander Blanton >>Andy Casey TRANSCRIPT Editor (PLEASE STAND BY FOR NEAR-REAL-TIME TRANSCRIPT) Operator Good morning, ladies and gentlemen. Welcome to the Caterpillar second-quarter 2008 earnings conference call. At this time all lines have been placed on a listen-only mode and we will open the floor for your questions and comments following the presentation. It is now my pleasure to turn the floor over to your host, Mike DeWalt. Sir, the floor is yours. >>Mike DeWalt Thank you very much. Good morning, everyone, and welcome to Caterpillar's second-quarter earnings call. I am Mike DeWalt, the Director of Investor Relations. I am very pleased today to have our Chairman and CEO Jim Owens, our Group President Ed Rapp, and our CFO Dave Burritt on the call with me today. This call is copyrighted by Caterpillar Inc. and any use, recording, or transmission of any portion of this call without the express written consent of Caterpillar is strictly prohibited. If you would like a copy of today's call transcript you can go to the SEC filings area of the Investor Section of our cat.com website, or you can go to the SEC's website where it will be filed as an 8-K. In addition, certain information relating to projections of our results that we will be discussing today is forward-looking and involves risks, uncertainties, and assumptions that could cause the actual results to materially differ from the forward-looking information. A discussion of some of the factors that individually or the aggregate we believe could make our actual results differ materially from our projections can be found in our cautionary statements under Item 1A, which is Business Risk Factors of our form 10-Q filed with the SEC on May 2 of 2008. Okay. Earlier this morning we reported results for the second quarter of 2008. In addition to our normal quarterly release, we also filed an 8-K with the SEC this morning outlining our 2009 price increase for machinery and engines. First the quarter. Without a doubt it was a very, very good second quarter. Our all-time best quarter ever for sales and revenues, for profit, and for profit per share. I will spend a few minutes reviewing the key points from the quarter, the outlook for 2008, and the 2009 price increase announcement. Let me start with second-quarter results. The headline numbers were sales and revenues of $13.6 billion and that was up 20% from the second quarter last year.
